Citation Nr: 0604928	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether service 
connection should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder, and, if so, whether service 
connection should be granted.

3. Entitlement to service connection for alcohol abuse and 
substance abuse secondary to a service-connected condition.

4.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In June 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The reopened claim of entitlement to service connection for 
PTSD, and the claims for entitlement to service connection 
for alcohol abuse and substance abuse secondary to a service-
connected condition and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed March 1998 RO letter determination found 
that new and material evidence had not been received to 
reopen a claim for service connection for PTSD.  

2.  The evidence received since the last final denial on any 
basis, in March 1998, considered in conjunction with the 
record as a whole, is not cumulative of the evidence 
previously considered and is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for PTSD.  

3.  The Board denied service connection for residuals of a 
left shoulder injury in February 1993.  


4.  The evidence received since the Board denial in February 
1993, considered in conjunction with the record as a whole, 
does not bear directly and substantially upon the specific 
matter considered, is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered to decide fairly the merits of the claim for 
service connection for residuals of a left shoulder injury.  


CONCLUSIONS OF LAW

1.  The unappealed RO letter determination in March 1998, 
which found that new and material evidence had not been 
received to reopen a claim for service connection for PTSD, 
is final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2005).  

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

3.  The Board determination in February 1993 which denied 
service connection for a left shoulder disability is final.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2005).  

4.  Evidence received to reopen the claim of entitlement to 
service connection for a left shoulder disability is not new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, RO determinations that are not timely appealed 
and Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2005).  In the 
absence of clear and unmistakable error, finally denied 
claims may not be reconsidered except on the submission of 
new and material evidence.  VA must reopen a previously and 
finally disallowed claim when "new and material evidence is 
presented or secured with respect to a claim."  38 C.F.R. § 
5108 (West 2002).  As this claim to reopen was filed prior to 
August 29, 2001, the following definition applies:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  


PTSD

In February 1993, the Board denied service connection for 
PTSD.  That decision is final.  In October 1997, the veteran 
attempted to reopen his claim, and in March 1998, the RO 
informed him that he had to submit new and material evidence.  
The veteran did not timely appeal, and the determination 
became final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2005).  

In the instant case, the evidence on file at the time of the 
most recent denial on any basis, in March 1998, included the 
veteran's service medical records, private medical records, 
lay statements, service personnel records, news articles, and 
a VA medical opinion.  The record showed that the veteran 
received the Combat Infantryman Badge (CIB).  The service 
medical records showed no complaint, diagnosis or treatment 
for PTSD; the veteran was treated for a possible thought 
disorder in service.  The private records showed treatment 
beginning in 1984 for schizophrenia and for delayed stress 
syndrome.  A VA medical opinion in September 1992 found the 
evidence insufficient to support a finding of PTSD.  

The evidence received since the March 1998 denial includes a 
VA examination report dated in February 2001 which diagnosed 
schizophrenia, and Social Security Administration records 
which included multiple records diagnosing PTSD, including a 
December 1997 psychological evaluation which found PTSD, 
among other diagnoses, based on an examination which included 
diagnostic testing.  The additional evidence, which includes 
two recent psychiatric examinations, when accepted at face 
value without weighing it against the totality of the 
evidence, is so significant that it must be considered in 
order to fairly decide the claim.  Consequently, the legal 
standard for reopening has been met and the claim is 
reopened.  To this extent, the claim is granted.  

Left Shoulder

In February 1993, the Board denied service connection for a 
left shoulder disability.  The Board considered service 
medical records which showed that the veteran had dislocated 
his left shoulder in July 1968, and noted that no left 
shoulder disability was documented during an April 1988 VA 
examination.  The Board denied the claim, finding that there 
were no residuals of the left shoulder injury in service.  

Evidence received since the February 1993 Board decision 
consists of VA and SSA medical records, and lay statements.  
None of the evidence relates to a left shoulder disability.  
Therefore no new and material evidence has been received, and 
the claim cannot be reopened.  

Duties To Notify And Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO provided the appellant with notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
in December, 2002.  The timing of the notice letter did 
comply with the requirements of Pelegrini, as it was sent 
prior to the RO denial of the claim in March 2003.  
Therefore, there is no deficiency in the timing of the VCAA 
notice.  

In addition, the duty to assist the veteran has also been 
satisfied concerning the attempt to reopen the claim for 
service connection for a left shoulder disability.  SSA 
records and VA records have been obtained, and VA has 
attempted to obtain any pertinent evidence identified by the 
claimant.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.  To 
this extent, the appeal is granted.  

New and material evidence having not been received, the claim 
of entitlement to service connection for a left shoulder 
disability is not reopened and the appeal is denied.  


REMAND

The veteran has been awarded the CIB.  The service medical 
records show that he was seen in service for a possible 
thought disorder.  After service, the record also contains 
various psychiatric diagnoses, including PTSD.  The veteran 
has not been examined by VA in connection with this claim to 
determine if he has PTSD related to his military combat 
service.  His attorney has requested that VA schedule the 
veteran for a psychiatric evaluation.   In addition, an 
opinion as to the etiology of any diagnosed psychiatric 
disability has not been requested.  Therefore, an examination 
should be scheduled for him.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In view of the foregoing, the case is hereby REMANDED for the 
following action: 


1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he meets the DSM-IV criteria for 
PTSD, alcohol abuse, and substance abuse.  
The claims file must be reviewed by the 
examiner; the examination report should 
reflect that this has been accomplished.  
If PTSD is diagnosed, the doctor should 
identify the stressor(s) and explain why 
the stressor is considered sufficient 
under DSM-IV.  If alcohol abuse and/or 
substance abuse is diagnosed, the 
examiner should indicate whether the 
diagnosed disorder is caused by or 
increased in disability by the PTSD.  The 
physician should provide a complete 
rationale for all opinions offered.  

2.  The RO should then readjudicate the 
claim for service connection for PTSD as 
well as entitlement to secondary service 
connection for alcohol abuse and 
substance abuse secondary to a service-
connected condition and entitlement to a 
TDIU.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


